The facts and the relief prayed for and granted in the above-styled cause in the court below are identical withCity of Bartlesville et al. v. Holm et al., post, 139 P. 273. The causes were consolidated in the court below, and there is a stipulation to the effect that the decision in this cause shall follow the decision in the cause just cited. Upon the authority of that case, the judgment of the court below in the instant case is reversed, and the cause remanded, with directions to proceed in conformity with the views expressed by this court in the City of Bartlesville et al. v. Holm et al., supra.
All the Justices concur. *Page 467